   Case 2:20-cv-14115-CCC Document 6 Filed 02/11/21 Page 1 of 4 PageID: 47




NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

                                               :
CHRISTOPHER E. KOVATS,                         :
                                               :       Civil Action No. 20-14115 (CCC)
                         Petitioner,           :
                                               :
                         v.                    :       OPINION
                                               :
STATE OF NEW JERSEY, et al.,                   :
                                               :
                         Respondents.          :
                                               :

CECCHI, District Judge:

          This matter comes before the Court on the petition for a writ of habeas corpus filed by

Petitioner, Christopher E. Kovats, challenging his state court weapon charge convictions. ECF

No. 2. Because Petitioner has paid the applicable filing fee, this Court is required by Rule 4 of the

Rules Governing Section 2254 Cases to screen Petitioner’s habeas petition and determine whether

it “plainly appears from the petition and any attached exhibits that the petitioner is not entitled to

relief.” Pursuant to this Rule, a district court is “authorized to dismiss summarily any habeas

petition that appears legally insufficient on its face.” McFarland v. Scott, 512 U.S. 849, 856

(1994).

          A habeas petition challenging a state court conviction pursuant to 28 U.S.C. § 2254 “cannot

proceed unless all meritorious claims have been exhausted in state court.” Mallory v. Bickell, 563

F. App’x 212, 215 (3d Cir. 2014); see also Henderson v. Frank, 155 F.3d 159, 164 (3d Cir. 1998);

Lambert v. Blackwell, 134 F.3d 506, 513 (3d Cir.1997); Toulson v. Beyer, 987 F.2d 984 (3d Cir.

1993). To satisfy the exhaustion requirement, “state prisoners must give the state courts one full

opportunity to resolve any constitutional issues by invoking one complete round of the State's

                                                   1
    Case 2:20-cv-14115-CCC Document 6 Filed 02/11/21 Page 2 of 4 PageID: 48




established appellate review process.” O'Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). “The

burden is on the habeas petitioner to prove exhaustion.” DeFoy v. McCullough, 393 F.3d 439, 442

(3d Cir. 2005). The exhaustion doctrine mandates that the claim “must have been ‘fairly presented’

to the state courts.” Bronshtein v. Horn, 404 F.3d 700, 725 (3d Cir. 2005) (quoting Picard v.

Connor, 404 U.S. 270, 275 (1971)). “Fair presentation means that a petitioner must present a

federal claim’s factual and legal substance to the state courts in a manner that puts them on notice

that a federal claim is being asserted.” Rainey v. Varner, 603 F.3d 189, 198 (3d Cir. 2010)

(citations omitted). As the exhaustion rule requires a habeas petitioner to afford state courts the

opportunity to resolve federal constitutional issues before the petitioner goes to federal courts for

habeas relief, see id., a habeas petition challenging a New Jersey judgment of conviction must

fairly present each alleged federal ground for relief raised in the habeas petition to all three levels

of the New Jersey state courts—the Law Division, Appellate Division, and New Jersey Supreme

Court. See, e.g., O'Sullivan v. Boerckel, 526 U.S. 838 (1999); Rose v. Lundy, 455 U.S. 509 (1982);

Ragland v. Barnes, No. 14-7924, 2015 WL 1035428, at *1-3 (D.N.J. March 10, 2015). In his

petition, Petitioner admits that all of his claims are either currently pending on appeal or have yet

to be raised in either the state trial level court or appellate court as he believes 1 that the “court

system has been closed” due to COVID-19. ECF No. 2 at 9, 10. Petitioner has therefore not

exhausted his claims at this time.

       Where a district court is faced with a petition containing only unexhausted claims, the

Court has two potential options—dismiss the petition without prejudice for failure to exhaust, or

stay the petition pursuant to Rhines v. Weber, 544 U.S. 269, 274–78 (2005), until the petitioner



1
  The Court notes that both the county trial court systems and appellate courts in New Jersey are
in operation – albeit subject to certain limitations on in person appearances and trials. It thus
appears that Petitioner’s belief that he could not file a motion or pursue his appeal is mistaken.
                                                  2
   Case 2:20-cv-14115-CCC Document 6 Filed 02/11/21 Page 3 of 4 PageID: 49




completes the exhaustion process. See, e.g., Mallory, 563 F. App’x at 215. Pursuant to Rhines, a

stay should only be granted in “limited circumstances.” 544 U.S. at 277. A district court may

only grant a stay where “the petitioner had good cause for his failure to exhaust, his unexhausted

claims are potentially meritorious, and there is no indication that the petitioner engaged in

intentionally dilatory litigation tactics.” Id. at 278. Even where these requirements are met, a stay

will generally only be warranted in those cases where a dismissal of the petition without prejudice

would result in the petitioner being unable to timely file his habeas petition within the one-year

statute of limitations period. See Crews v. Horn, 360 F.3d 146, 152 (3d Cir. 2004).

       Here, the Court is unable to determine the merits of Petitioner’s claims without further

information, and Petitioner has not clearly shown good cause for his failure to exhaust his claims.

Likewise, Petitioner appears to be in no danger of losing his ability to file a habeas petition

following exhaustion—Petitioner was convicted recently in March 2020 and his case appears to

remain pending on appeal. A stay pending exhaustion is therefore not warranted at this time.

Crews, 360 F.3d at 152. Given the lack of danger to Petitioner’s ability to refile, and the lack of

good cause for his failure to continue to pursue his state court appeal and other motions,

Petitioner’s habeas petition will therefore be dismissed without prejudice.

       Pursuant to 28 U.S.C. §2253(c), a petitioner may not appeal from a final order in a habeas

proceeding where that petitioner’s detention arises out of his state court conviction unless he has

“made a substantial showing of the denial of a constitutional right.” “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree with the district court’s resolution

of his constitutional claims or that jurists could conclude that the issues presented here are adequate

to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).

“When the district court denies a habeas petition on procedural grounds without reaching the



                                                  3
   Case 2:20-cv-14115-CCC Document 6 Filed 02/11/21 Page 4 of 4 PageID: 50




prisoner's underlying constitutional claim, a [Certificate of Appealability] should issue when the

prisoner shows, at least, that jurists of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,

484 (2000). Because jurists of reason could not disagree with this Court’s conclusion that

Petitioner’s petition is unexhausted and that Petitioner’s habeas petition should be dismissed

without prejudice as a result, Petitioner’s habeas petition is inadequate to deserve encouragement

to proceed further at this time, and Petitioner must be denied a certificate of appealability as to this

Court’s dismissal of his petition for lack of exhaustion.

       In conclusion, Petitioner’s habeas petition is DISMISSED WITHOUT PREJUDICE for

lack of exhaustion, and Petitioner is DENIED a certificate of appealability as to the dismissal of

his petition. An appropriate order follows.



  Date: February 11, 2021
                                                       Claire C. Cecchi, U.S.D.J.




                                                   4
